NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-1165
                                       __________

                                JOHN C. BERKERY, SR.,
                                                Appellant

                                             v.

              METROPOLITAN LIFE INSURANCE COMPANY;
    METLIFE VETERANS AFFAIRS DENTAL INSURANCE PROGRAM, (VADIP)
                 ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-21-cv-00026)
                      District Judge: Honorable Karen S. Marston
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    July 1, 2022
              Before: MCKEE, SHWARTZ, and MATEY, Circuit Judges

                             (Opinion filed: August 31, 2022)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       John Berkery, Sr., proceeding pro se, appeals from the District Court’s order

dismissing his complaint for lack of subject matter jurisdiction. For the following

reasons, we will affirm, with one modification.

       In January 2021, Berkery filed a complaint in the United States District Court for

the Eastern District in Pennsylvania. He alleged that his dental insurance provider

breached its contract with him, committed common law fraud, and violated multiple

Pennsylvania statues in denying him benefits and seeking reimbursement for overpaid

funds. Berkery sought compensatory damages in the amount of $1,200 and punitive

damages “in excess of $75,000.” ECF No. 2 at 18. The District Court sua sponte

dismissed the complaint for lack of subject matter jurisdiction. Berkery appealed.

       We have jurisdiction under 28 U.S.C. § 1291. We review de novo the District

Court’s dismissal for lack of subject matter jurisdiction. Metro. Life Ins. Co. v. Price,

501 F.3d 271, 275 (3d Cir. 2007).

       Berkery contends that the District Court had diversity jurisdiction over the matter

and that the District Court misapprehended the law in concluding otherwise.1 District

courts exercise diversity jurisdiction where the parties are citizens of different states and

“where the matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs.” 28 U.S.C. § 1332(a). A plaintiff invoking diversity jurisdiction bears


1
 In his complaint, Berkery alleged that the District Court also had jurisdiction under 28
U.S.C. § 1331 because his case arises under federal law, but he has abandoned that
argument on appeal.

                                              2
the burden of proving, by a preponderance of the evidence, that the amount in

controversy exceeds $75,000. See Auto-Owners Ins. Co. v. Stevens & Ricci Inc., 835

F.3d 388, 395 (3d Cir. 2016). Typically, the sum alleged by the plaintiff in the complaint

controls. See St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288 (1938).

However, “if, from the face of the pleadings, it is apparent, to a legal certainty, that the

plaintiff cannot recover the amount claimed . . . the suit will be dismissed.” Id. at 289.

       Here, the District Court properly concluded that Berkery had not satisfied the

amount-in-controversy requirement necessary to confer diversity jurisdiction. Berkery

alleged “actual damages” of $1,200—the claimed insurance overpayment that the

defendants sought. While Berkery also sought over $75,000 in punitive damages, an

award of that amount would result in an approximate ratio of 62 to 1 between punitive

and compensatory damages.2 Such a drastic ratio between punitive and compensatory

damages would almost certainly violate the Constitution. See State Farm Mut. Auto. Ins.

Co. v. Campbell, 538 U.S. 408, 425 (2003) (“[I]n practice, few awards exceeding a

single-digit ratio between punitive and compensatory damages, to a significant degree,

will satisfy due process.”). And, even if we construe Berkery’s complaint liberally, see

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam), we do not discern any indication

that an unusually high punitive-damages award would be appropriate here. See CGB


2
 Berkery also stated that he was entitled to incidental damages, but he did not ask for
specific incidental damages, and none can be inferred from the allegations in his amended
complaint. Additionally, although he also sought interest and costs, as we noted, they are
excluded from the calculation of the amount in controversy. See 28 U.S.C. § 1332.
                                              3
Occupational Therapy, Inc. v. RHA Health Servs., Inc., 499 F.3d 184, 192–93 (3d Cir.

2007) (determining that a ratio of over 18 to 1 was unconstitutional where there were no

“special circumstances” to justify it). Thus, it is apparent from the face of the complaint

that Berkery cannot recover the amount of punitive damages claimed. See Anthony v.

Sec. Pac. Fin. Servs., Inc., 75 F.3d 311, 317-18 (7th Cir. 1996). The District Court’s

dismissal of the complaint was accordingly proper.

          While we agree with the District Court’s decision to dismiss Berkery’s complaint

for lack of subject matter jurisdiction, the dismissal should have been without prejudice.

See N.J. Physicians, Inc. v. President of U.S., 653 F.3d 234, 241 n.8 (3d Cir. 2011)

(explaining that dismissals for lack of subject matter jurisdiction are “by definition

without prejudice”). Accordingly, we modify the District Court’s order to dismiss the

complaint without prejudice. With that modification, we will affirm the District Court’s

ruling.




                                              4